 

Exhibit 10.1



 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of September __, 2016,
by and among Eastside Distilling, Inc., a Nevada corporation (the “Company”),
and the subscribers identified on the signature page hereto (each a “Subscriber”
and collectively “Subscribers”).

 

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(a)(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to One
Million Five Hundred Thousand Dollars ($1,500,000) (the “Purchase Price”) of
principal amount of promissory notes of the Company (“Note” or “Notes”), a form
of which is annexed hereto as Exhibit A, and share purchase warrants (the
“Warrants”), in the form annexed hereto as Exhibits B, to purchase up to Fifteen
Million (15,000,000) shares of the Company’s common stock, par value $0.0001 per
shares (the “Warrant Shares”). The Notes, the Warrants, and the Warrant Shares
are collectively referred to herein as the “Securities.”

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:

 

1.          Conditions To Closing. Subject to the satisfaction or waiver of the
terms and conditions of this Agreement, on the Closing Date (as defined in
Section 2), each Subscriber shall purchase, and the Company shall sell to each
Subscriber, a Note in the principal amount designated on the signature page
hereto. The aggregate amount of the Notes to be purchased by the Subscribers on
the Closing Date shall, in the aggregate, be equal to the Purchase Price.

 

2.          Closing Date. The “Closing Date” shall be the date that Subscriber
funds representing the amount due the Company from the Purchase Price of the
offer and sale of the Notes and Warrants is transmitted by wire transfer or
otherwise to or for the benefit of the Company. The consummation of the
transactions contemplated herein for all Closings shall take place at the
offices of the Company, 1805 SE Martin Luther King Jr. Blvd. Portland, Oregon
97214, upon the satisfaction of all conditions to Closing set forth in this
Agreement.

 

3.          Warrants.         On the Closing Date, the Company will issue and
deliver a Warrant to each Subscriber. The number of Warrant Shares underlying
each Warrant will be equal to the principal amount of the Note subscribed for by
Subscriber multiplied by ten (10) (the “Warrant Shares”). The Exercise Price to
acquire a Warrant Share will be $0.10. The Warrants shall be exercisable until
three (3) years after the Closing Date.

 

1 

 

 

4.          Subscriber’s Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company only as to such
Subscriber the following:

 

(a)          Organization and Standing of the Subscribers. If the Subscriber is
an entity, such Subscriber is a corporation, limited liability company,
partnership, or other entity duly incorporated or organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
organization.

 

(b)          Authorization and Power. Each Subscriber has the requisite power
and authority to enter into and perform this Agreement and the Security
Agreement and to purchase the Notes and Warrants being sold to it hereunder. The
execution, delivery and performance of this Agreement and the Security Agreement
by such Subscriber and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate or
partnership action, and no further consent or authorization of such Subscriber
or its Board of Directors, stockholders, partners, members, as the case may be,
is required. This Agreement has been duly authorized, executed, and delivered by
such Subscriber and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Subscriber enforceable against
the Subscriber in accordance with the terms thereof.

 

(c)          Information on Company. The Subscriber has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form 10-K
for the year ended December 31, 2015 and all periodic and other reports as filed
with the Commission subsequent thereto (hereinafter referred to as the
“Reports”). In addition, the Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as the Subscriber has requested in writing (such other information is
collectively, the “Other Written Information”), and considered all factors the
Subscriber deems material in deciding on the advisability of investing in the
Securities.

 

(e)          Information on Subscriber. The Subscriber is, and will be at the
time of the exercise of the Warrants, an “accredited investor”, as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding the Subscriber
is accurate.

 

(f)          Purchase of Notes and Warrants. On the Closing Date, the Subscriber
will purchase the Notes and Warrants as principal for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.

 

2 

 

 

(g)          Compliance with Securities Act. The Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Subscriber contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.

 

(h)          Note Legend. The Note shall bear the following or similar legend:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY] THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

(i)          Warrants Legend. The Warrants shall bear the following or similar
legend:

 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY]
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(j)          Warrant Shares Legend. The Warrant Shares shall bear the following
legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY] THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

3 

 

 

(k)          Communication of Offer. The offer to sell the Securities was
directly communicated to the Subscriber by the Company. At no time was the
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

 

(l)          Authority; Enforceability. This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.

 

(m)          Restricted Securities. Subscriber understands that the Securities
have not been registered under the 1933 Act and such Subscriber will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Securities unless pursuant to an effective registration statement under the 1933
Act.

 

(n)          No Governmental Review. Each Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

5.          Company Representations and Warranties. The Company represents and
warrants to and agrees with each Subscriber the following, except as set forth
in the Reports and as otherwise qualified in the Transaction Documents:

 

(a)          Due Incorporation. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company does not have any
subsidiaries.

 

(b)          Authority; Enforceability. This Agreement, the Notes, the Warrants,
and any other agreements delivered together with this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity. The Company has full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform its
obligations thereunder.

 

(c)          Consents. No consent, approval, authorization, or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, any Principal Market, or the Company’s
stockholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities.

 

4 

 

 

(e)          No Violation or Conflict. Assuming the representations and
warranties of the Subscribers in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and the Transaction Documents will violate,
conflict with, result in a breach of, or constitute a default (or an event which
with the giving of notice or the lapse of time or both would be reasonably
likely to constitute a default in any material respect) of a material nature
under (A) the articles or certificate of incorporation, charter or bylaws of the
Company or (B) to the Company’s knowledge, any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or over the properties or assets of the Company.

 

(f)          The Securities. The Securities upon issuance:

 

(i)          have been, or will be, duly and validly authorized, and upon
exercise of the Warrants, the Warrant Shares will be duly and validly issued,
fully paid and nonassessable, and, if (A) registered pursuant to the 1933 Act,
(B) prospectus delivery requirements have been complied with, and (C) resold
pursuant to an effective registration statement, will be free trading and
unrestricted;

 

(ii)         except as set forth in Schedule 5(f) will not have been issued or
sold in violation of any preemptive or other similar rights of the holders of
any securities of the Company;

 

(iii)        will not result in a violation of Section 5 under the 1933 Act,
provided Subscriber’s representations herein are true and accurate and
Subscribers take no actions or fail to take any actions required by Subscriber
for Subscriber’s purchase of the Securities to be in compliance with all
applicable laws and regulations.

 

(g)          Litigation. There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
if adversely determined would have a Material Adverse Effect.

 

(h)          Defaults. The Company is not in violation of its articles of
incorporation or bylaws. Except as disclosed on Schedule 5(h), the Company is
(i) not in material default under or in material violation of any other material
agreement or instrument to which it is a party or by which it or any of its
properties are bound or affected, which default or violation would have a
Material Adverse Effect, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge, not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect. For
purpose of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, properties or
business of the Company taken as a whole.

 

5 

 

 

(i)          Title to Assets, Trademarks, Patents. The Company has good and
clear record and marketable title in fee to such of its fixed assets as are real
property, and good and merchantable title to all of its other assets, now
carried on its books including those reflected in the most recent balance sheet
of the Company or acquired since the date of such balance sheet free of any
mortgages, pledges, charges, liens, security interests or other encumbrances,
except as set forth on Schedule 5(i). The Company enjoys peaceful and
undisturbed possession under all leases under which it is operating, and all
said leases are valid and subsisting and in full force and effect. The Company
owns or has a valid right to use the patents, patent rights, licenses, permits,
trade secrets, trademarks, trademark rights, trade names or trade name rights or
franchises, copyrights, inventions and intellectual property rights being used
to conduct its business as now operated and as now proposed to be operated; and
the conduct of its business as now operated and as now proposed to be operated
does not and will not conflict with valid patents, patent rights, licenses,
permits, trade secrets, trademarks, trademark rights, trade names or trade name
rights or franchises, copyrights, inventions and intellectual property rights of
others.

 

(j)          Insurance. The Company carries insurance covering its properties
and business adequate and customary for the type and scope of the properties and
business, but in any event in amounts sufficient to prevent the Company from
becoming a co-insurer.

 

(k)          Books and Records. The books of account, ledgers, order books,
records and documents of the Company accurately and completely reflect, in all
material respects, all material information relating to the business of the
Company, the nature, acquisition, maintenance, location and collection of the
assets of the Company, and the nature of all transactions giving rise to the
obligations or accounts receivable of the Company.

 

(j)          No General Solicitation. Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

 

6.          Regulation D Offering. The offer and issuance of the Securities to
the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(a)(2) or Section 4(6) of the
1933 Act and/or Rule 506 of Regulation D promulgated thereunder. The Company
will provide, at the Company’s expense, such other legal opinions in the future
as are reasonably necessary for the issuance and resale of the Common Stock
issuable upon conversion of the Notes and exercise of the Warrants pursuant to
an effective registration statement.

 

7.          Miscellaneous.

 

(a)          Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by email or facsimile, with accurate confirmation generated by the
transmitting email or facsimile machine, at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be: (i) if to the Company, to: Eastside
Distilling, Inc., 1805 SE Martin Luther King Jr. Blvd. Portland, Oregon 97214,
Attn: Steven Earles, email: steven@eastsidedistilliing.com and (ii) if to the
Subscriber, to: the one or more addresses and telecopier numbers or email
addresses indicated on the signature pages hereto.

 

6 

 

 

(b)          Entire Agreement; Assignment. This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscribers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscribers.

 

(c)           Amendments, Waivers and Consents. Any provision in this Agreement
the Notes to the contrary notwithstanding, changes in or additions to this
Agreement may be made, and compliance with any covenant or provision herein or
therein set forth may be omitted or waived, if the Company (i) shall obtain
consent thereto in writing from the holder or holders of at least seventy-five
percent (75%) in principal amount of all Notes then outstanding, and (ii) shall,
in each case, deliver copies of such consent in writing to any holders who did
not execute the same; provided that no such consent shall be effective to reduce
or to postpone the date fixed for the payment of the principal (including any
required redemption) or interest payable on any Note, without the consent of the
holder thereof, or to reduce the percentage of the Notes the consent of the
holders of which is required under this Section. Any waiver or consent may be
given subject to satisfaction of conditions stated therein and any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Written notice of any waiver or consent effected under
this subsection shall promptly be delivered by the Company to any holders who
did not execute the same.

 

(d)          Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

 

7 

 

 

(e)          Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of Oregon or in the federal
courts located in Multnomah County. The parties and the individuals executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.

 

(f)          Reimbursement of Expenses. The Company agrees to reimburse any
Subscriber for its out-of-pocket expenses, including the fees and expenses of
its counsel, in connection with the enforcement of this Agreement, the Notes or
any of the Transaction Documents.

 

(g)          Specific Enforcement. The Company and Subscriber acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to one or more preliminary and final injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which any of them may be entitled by law or equity.

8 

 

 

(h)          Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that each
Subscriber shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose.  The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Subscribers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated thereby.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

9 

 

Signature Page for Individuals:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

$_______________________________     Total Purchase Price (Amount of Note)      
    Print or Type Name   Print or Type Name (Joint-owner)       Signature  
Signature (Joint-owner)       Date   Date (Joint-owner)       IRS Taxpayer
Identification Number   IRS Taxpayer Identification Number (Joint-owner)      
Address   Address (Joint-owner)       Telephone Number   Telephone Number      
Fax Number   Fax Number       E-mail Address   E-mail Address

 

Type of Ownership

 



  ¨ Individual ⁭ ¨ Tenants in common ⁭ ¨ Joint tenants with right of
survivorship ⁭ ¨ Community property (check only if resident of community
property state) ⁭ ¨ Other (please specify:____________________)



 

10 

 

 

Wiring Instructions:

 

Bank Name:

ABA:

SWIFT:

Tel Number:

Address:

Acct #:

Acct. Name:

Reference:

 

11 

 

 

Partnerships, Corporations or Other Entities:

 

IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.

 

$ _____________________________________

Total Purchase Price       (Amount of Note)      

 

_____________________________________________________________________________

Print or Type Name of Entity

______________________________________________________________________________

Address

 

______________________________

Telephone Number

 

______________________________

Fax Number

 

______________________________

Email Address

 



      Taxpayer I.D. No. (if applicable)   Date       By:       Signature: Name:
  Print or Type Name and Indicate   Title:   Title or Position with Entity      
      Signature (other authorized signatory)   Print or Type Name and Indicate  
  Title or Position with Entity



 

Type of Ownership

 



  ¨⁭ Corporation ⁭ ¨ Limited Liability Company ⁭ ¨ Partnership ⁭ ¨ Trust ⁭ ¨
Other (please specify:____________________)



 

12 

 

 

All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.

 

Wiring Instructions:

 

Bank Name:

ABA:

SWIFT:

Tel Number:

Address:

Acct #:

Acct. Name:

Reference:

 

13 

 

 

SUBSCRIPTION ACCEPTANCE BY EASTSIDE DISTILLING INC.

 

IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.

 

  Eastside Distilling, Inc.         By:     Name:     Title:  

 

Date: ____________, 2016

 

14 

